                                    USDC 14
         Case 1:19-cv-11613-GHW Document SDNY
                                            Filed 03/13/20 Page 1 of 2
                                    DOCUMENT
                                    ELECTRONICALLY FILED
                                                                            Mayer Brown LLP
                                    DOC #:                        1221 Avenue of the Americas
                                    DATE FILED: 3/13/20              New York, NY 10020-1001
                                                                                                                                       United States of America

                                                                                                                                            T: +1 212 506 2500
                                                                                                                                            F: +1 212 262 1910

                                                                                                                                                mayerbrown.com
March 12, 2020
                                                                                                                                        A. John P. Mancini
VIA ECF                                                                                                                                                 Partner
                                                                                                                                             T: (212) 506-2295
                                                                                                                                       jmancini@mayerbrown.com
Hon. Gregory H. Woods
United States District Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312                                                           MEMORANDUM ENDORSED
Re:    Pro Music Rights, LLC v. Google, LLC
       1:19-cv-11613-GHW (S.D.N.Y.)

Dear Judge Woods:

We represent Google LLC (“Google”) in the above-captioned action. Pursuant to Rule 1.E of
Your Honor’s Individual Rules of Practice, we write jointly with counsel for Plaintiff Pro Music
Rights (“PMR”) to respectfully request that: (i) Google’s time to respond to the operative
Complaint be extended from March 23, 2020 to May 1, 2020, and (ii) the initial pretrial conference,
presently scheduled for April 9, 2020, be adjourned until May 11, 2020, or as soon thereafter as
the Court is available.

PMR consents to both requests. Neither Google nor PMR has previously requested an extension
or adjournment of the above-mentioned deadlines, nor do these requested extensions and
adjournments affect any other scheduled dates.

Good cause exists for these requested extensions, as set forth below. PMR filed this action on
December 18, 2019. (ECF No. 1). That same day, PMR filed a virtually identical action against
Google’s wholly owned subsidiary YouTube LLC, Pro Music Rights, LLC v. YouTube, LLC, 1:19-
cv-11618-GBD (S.D.N.Y) (the “YouTube Action”), which was assigned to the Honorable George
B. Daniels.

On December 26, 2019, Your Honor scheduled an initial pretrial conference for April 9, 2020.
(ECF No. 6). Google executed a waiver of service on January 30, 2020, which extended Google’s
time to respond to the Complaint until March 23, 2020. (ECF No. 7). On February 25, 2020,
Google filed a Related Case Statement in the YouTube Action pursuant to Rule 13(b)(3) of the
Rules of the Division of Business Among District Judges for the Southern District of New York,
and requested that Judge Daniels transfer the YouTube Action to Your Honor. That request is sub
judice.



         Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
          Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                        and Tauil & Chequer Advogados (a Brazilian partnership).
Mayer Brown Case
            LLP 1:19-cv-11613-GHW Document 14 Filed 03/13/20 Page 2 of 2


    Hon. Gregory H. Woods
    March 12, 2020
    Page 2

   On March 9, 2020, Google advised PMR that it intended to move to dismiss the operative
   Complaint for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). In response, PMR
   indicated that it is contemplating an amendment to its Complaint, to address Google’s anticipated
   motion and, potentially, avoid the need for motion practice directed at the pleadings.

   Given the foregoing, the parties respectfully submit that it will be more efficient for the Court and
   the parties if the below-referenced deadlines are extended as follows:

    Event                            Current Date                       Proposed Date
    Google’s time to respond to      March 23, 2020                     May 1, 2020
    the operative Complaint

    Joint letter and proposed Case April 2, 2020                        May 4, 2020, or as
    Management Plan                                                     determined by the Court

    Initial pretrial conference      April 9, 2020                      May 11, 2020, or as soon
                                                                        thereafter as the Court is
                                                                        available

   We thank the Court for its time and consideration of this request.


   Respectfully submitted,


   /s/ A. John P. Mancini

   A. John P. Mancini




   cc: All Counsel of Record by ECF




    Application denied.

    SO ORDERED.
                                                            _____________________________________
    Dated: March 13, 2020                                          GREGORY H. WOODS
    New York, New York                                            United States District Judge
